



COURT OF APPEAL FOR ONTARIO

CITATION:
Stokes v. Marvost, 2012
    ONCA 74

DATE: 20120203

DOCKET: C54278

Rosenberg, Juriansz and Rouleau JJ.A.

BETWEEN

Nigel Stokes and Marcia Cardamore

Appellants (Defendants)

and

Mohammadreza Taherizadeh Marvost

Respondent (Plaintiff)

Charles W. Skipper and Myriah L. Graves, for the
    appellants

David E. Greenwood and Melanie I. Francis, for the
    respondent

Heard and endorsed: February 2, 2012

On appeal from the order of Justice Nancy Backhouse of
    the Superior Court of Justice, by way of summary judgment, dated August 12,
    2011.

APPEAL BOOK ENDORSEMENT

[1]

As to the appeal, the parties agreed that this was an appropriate
    case for summary judgment. The appellants concede that the motion judge stated
    the proper test. Counsel submits, however, that she did not properly apply the
    test by giving undue emphasis to the subjective elements. We do not agree. The
    respondents wife articulated the reasons for their view that this house was
    unique. It was open to the motion judge to accept those reasons. The affidavits
    and cross examination of Ms. Ettehad was sufficient to meet the burden of proof
    of uniqueness given her relationship with the purchaser. The parties agree that
    the sale is to close within 90 days.

[2]

Accordingly, the appeal is dismissed.

[3]

Assuming without deciding that this is a proper case for a
    cross-appeal, the respondent has not demonstrated that he suffered any further
    damages.

[4]

Accordingly, the cross-appeal is dismissed.

[5]

The respondent is entitled to the costs fixed at $6,269.61,
    inclusive of disbursements and H.S.T.


